Title: To Thomas Jefferson from David Gelston, 18 June 1803
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York June 18th. 1803
          
          The enclosed was this day received under cover from Mr Maury—your note of the 14th instant, covering a letter for Mr Lee at Bordeaux has also been received, the letter will go by the Ship Sophrona, Capt. Gillender, which will be the first American Ship for Bordeaux, and will sail in a few days—
          I have the honor to be, very respectfully, Sir, your obedt. Servant
          
            David Gelston
          
        